Citation Nr: 0817218	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Whether the veteran's service in the Army National Guard from 
October 5, 2001 through October 21, 2001 constituted 
recognized service for VA compensation purposes for claimed 
service connection for post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern

INTRODUCTION

The veteran had active military service from August 1985 to 
November 1987.  He then served with the Army National Guard 
and was called to State Active Duty (SAD) in October 2001 to 
support Operation World Trade Center.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDING OF FACT

The veteran is shown to have been serving on SAD as part on 
his duty with the National Guard during the period of October 
5, 2001 through October 21, 2001.  


CONCLUSION OF LAW

VA compensation benefits for service connection for PTSD are 
not payable based on the veteran's SAD extending from October 
5, 2001 through October 21, 2001.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

The notice and duty to assist provisions of VCAA are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board finds that such 
is the case as to the issue here on appeal.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to these PTSD criteria, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b)(West 2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

A person who is a member of the National Guard, performing 
full-time duty to a State, must be serving under authority of 
32 U.S.C. §§ 316, 502-05 or 10 U.S.C. § 2101 et seq., in 
order to qualify for "active duty for training" or 
"inactive duty for training" status.  See 38 C.F.R. 
§§ 3.6(c)(3)-(4), (d)(3)-(4) (2007).  See also 32 U.S.C.A. §§ 
316 (President can detail National Guardsmen to train 
civilians at rifle ranges); 502 (requiring drills and field 
exercises for National Guardsmen); 503 (requiring 
participation in field exercises in both field and coast-
defense instruction); 504 (allowing National Guardsmen to 
participate in schools and small arms competitions); 505 
(allowing National Guardsmen to attend military schools); 10 
U.S.C. § 2101 et seq. (creating and allowing the President to 
deploy Senior Reserve Officers' Training Corps) (West 2002).  

Otherwise, the person claiming a benefit must be on federal 
active duty in order to be considered a "veteran" within 
the regulations.  See 38 C.F.R. §§ 3.1(d); 3.6(b) (2007).  

The veteran's service records show that the veteran had 
federal active service from August 1985 to November 1987.  
Upon separation, he was transferred and subsequently served 
in the Army National Guard, as a reservist, until October 
2001.  In October 2001, the Governor of New York called up 
numerous National Guard components in order to support 
Operation World Trade Center, in and around New York City.  

The veteran's military records state that the veteran was 
called up by the Governor of New York under the authority of 
Section 6, Military Law of the State of New York.  Between 
October 5, 2001 and October 21, 2001, the veteran served on 
State Active Duty (SAD).  For this period of service, the 
veteran's pay and allowances were under Section 210, Military 
Law of the State of New York.  

In a sworn statement, the veteran stated that, on numerous 
occasions while guarding bridges and checking vehicles, he 
felt nervous and anxious because of the potential for further 
terrorist attacks.  

The veteran recounts, among other things, an incident where 
he was watched by two unknown persons from a neighboring 
building as he patrolled the bridge he was guarding.  He also 
recounted a second instance where he guarded non-English 
speaking persons in the back of an unchecked van without a 
weapon, while a New York Police Officer was summoned in order 
to communicate with the individuals.  The veteran also 
recounts seeing numerous dead bodies as they were taken away 
from Ground Zero.  

As a result of his experiences, the veteran became suicidal 
and called a crisis hotline.  He was subsequently admitted to 
the hospital for observation, and referred to a mental health 
professional.  In a report in January 2002, the veteran was 
diagnosed with PTSD, and in February 2002, the same 
psychologist stated that the PTSD was related to his service 
during Operation World Trade Center.  There are various 
subsequent treatment records of record.  

The veteran concedes, and his service records reflect, that 
he was on SAD under the authority of Sections 6 and 210, 
Military Law of the State of New York, and not under the 
authority of one of the applicable statutes in either Title 
10 or Title 32 of the United States Code.  

Given the regulations and statutes, the Board finds that the 
applicant for benefits does not fall within the definition of 
"veteran" for which he can receive benefits.  He was not 
performing active duty, active duty for training, or inactive 
duty for training during the period for which he is claiming 
benefits.  

In fact, the record is clear that the veteran was serving 
SAD, under the authority of the Governor of New York, and not 
federal active duty.  

Absent competent evidence of qualifying federal military 
service during the period in which the injury or event 
causing the injury occurred, which is the threshold 
requirement, this VA benefit must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The claim for VA compensation benefits for service connection 
for PTSD is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


